73 So. 3d 797 (2011)
Leland W. McKEE, Appellant,
v.
Amanda SINCO, Appellee.
No. 5D11-480.
District Court of Appeal of Florida, Fifth District.
September 30, 2011.
Leland W. McKee, Orlando, pro se.
Annabelle S. Catania-Pratt of The Law Office of Annabelle S. Catania-Pratt, P.A., Orlando, for Appellee.
PER CURIAM.
Leland McKee appeals a temporary order on child support in this paternity action. The parties continue to reside in the same household, although no longer as a couple. The home is in foreclosure, and it is unclear from the record whether any mortgage payments are being made.
McKee argues the trial court abused its discretion in awarding any child support.[1] We disagree. The trial court did not award support under the child support guidelines. Under those guidelines, McKee's child support responsibility would be more than $1300 per month. Instead, the court ordered McKee, whose yearly net income exceeds $52,000, to pay his proportionate share of day care and health insurance costs of $517.16 per month, as well as fifty percent of agreed-upon extracurricular activities. We find no abuse of discretion in the trial court's ruling, and we find McKee's appeal to be frivolous.
AFFIRMED.
GRIFFIN, MONACO and COHEN, JJ., concur.
NOTES
[1]  The child receives $405 per month from Social Security based upon his disability.